United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
TENNESSEE VALLEY AUTHORITY,
RACCOON MOUNTAIN PUMP STORAGE,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-783
Issued: August 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 29, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated September 15 and November 14, 2006 and a
nonmerit decision dated January 9, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly denied modification of appellant’s
May 15, 1979 wage-earning capacity determination; (2) whether the Office properly calculated
the amount of the overpayment due to forfeiture to be $51,828.22; (3) whether the Office
properly determined to recover the overpayment from appellant’s continuing compensation in
the amount of $200.00 every 28 days; and (4) whether the Branch of Hearings and Review
properly denied appellant’s request for an oral hearing.

FACTUAL HISTORY
This is the sixth appeal in this case.1 On August 12, 1974 appellant, then an electrician,
sustained back and neck strains as well as aggravation of degenerative disc disease after the truck
he was riding in hit a pothole and he was thrown against the truck bed. The Office entered
appellant on the periodic rolls on January 26, 1976. By decision dated May 15, 1979, it reduced
his compensation benefits based on a finding that he could work as a television service and
repairman. Appellant completed CA-1032 forms reporting his earnings for the previous
15 months to the Office on December 12, 1986, February 5, 1987 and September 24, 1988
indicating that he was neither employed nor self-employed during these periods.
By decision dated May 27, 1994, the Office found an overpayment of compensation in
the amount of $131,710.51 occurred because appellant failed to report or underreported his
earnings on CA-1032 forms for the periods May 8, 1978 to November 5, 1984 and from July 5,
1986 through September 24, 1988. It stated that appellant was at fault in the creation of the
overpayment because he failed to report or knowingly underreported his earnings from his
employment. Further, the Office stated that the sum of $1,000.00 would be withheld from
appellant’s continuing compensation effective May 29, 1994. By order remanding case dated
October 23, 1996, the Board set aside the Office’s February 18, 1994 decision and remanded the
case for further action because the record was incomplete.2 The Board remanded the case to the
Office for reconstruction and proper assemblage of the record, to be followed by an appropriate
decision.
By decision dated July 29, 1997, the Branch of Hearings and Review finalized a
preliminary determination of an overpayment in the amount of $152,887.41. The Office stated
that, due to the new finding of overpayment, the continuing offset to appellant’s regular
compensation would be stopped. Further, it considered appellant’s request that he should be
repaid the money already withheld but stated that, in view of the Office issuing a preliminary
determination of an even larger debt than had initially been determined, it would be
inappropriate to repay funds to him which had already been withheld. The Office stated,
“Should our findings that you forfeited your right to compensation and therefore received an
overpayment be reversed on appeal, the Office will repay the funds already withheld.”
Appellant appealed the July 29, 1997 decision of the Branch of Hearings and Review,
which made findings regarding forfeiture, overpayment and recovery. The Board reviewed this
decision in its November 29, 1999 decision3 and affirmed the finding that appellant had forfeited
his compensation during 1986 and 1987 based on his testimony at his September 24, 1991 oral
hearing. Appellant had testified that he had earnings totaling $17,000.00 during the years 1986
1

The Board set forth the entire extensive procedural history of this case in the most recent merit decision dated
November 29, 1999. Docket No. 97-2760 (issued November 29, 1999). The prior Board decisions include: Docket
No. 92-1298 (issued August 24, 1992); Docket No. 93-1551 (issued August 30, 1993); Docket No. 94-1787 (issued
October 23, 1986); Docket No. 97-2369 (issued June 23, 1999); and Docket No. 97-2760 (issued
November 29, 1999).
2

Docket No. 94-1787 see supra note 1.

3

Docket No. 97-2760 see supra note 1.

2

and 1987 which he failed to report. The Board found that appellant had received an
overpayment during the years 1986 and 1987 due to forfeiture, that he was at fault in the creation
of this overpayment and that this overpayment was not subject to waiver. The Board remanded
the case for the Office to determine the amount of the overpayment for 1986 and 1987. The facts
and the circumstances of the case as set out in the Board’s prior decisions are adopted herein by
reference.
In a letter dated March 18, 1999, appellant requested full disability compensation noting
that his attending physician found that he was totally disabled. His attending physician,
Dr. Grafton H. Thurman, a Board-certified internist, opined beginning in 1993 that appellant was
totally disabled due to degenerative disc disease and severe rheumatoid arthritis due to his
accepted employment injuries. The Office informed appellant of the requirements for modifying
an existing wage-earning capacity determination on April 2, 1999. In a April 12, 1999 note,
Dr. Thurman stated that appellant’s condition had not changed since 1999. He reported on
April 27, 1999 that, due to active inflammatory rheumatoid arthritis in the knees and low back
degenerative disc disease, appellant was totally disabled as an electrician and television service
and repairman. Dr. Thurman noted that appellant sustained a severe injury to his left knee on
October 30, 1998. He completed a report on June 23, 1999 and stated that appellant’s
rheumatoid arthritis had severely aggravated his cervical spine degenerative arthritis and his
lumbar disc disease. Dr. Thurman opined that appellant’s conditions prohibited him from
performing the lifting and walking required from a television repairman or electrician technician.
By decision dated August 6, 1999, the Office denied modification of appellant’s wage-earning
capacity decision.
Appellant requested an oral hearing addressing this issue on
September 7, 1999. He testified at the oral hearing on June 28, 2006, that he worked full time in
1977 and 1978. Appellant noted that he also worked as an electrician wiring houses, but that he
was currently totally disabled. Following the oral hearing, he submitted a report dated July 24,
2006 from Dr. Thurman, who noted that appellant exhibited paraspinous muscle spasm and
decreased range of motion in his cervical and lumbar spine. Dr. Thurman stated, “[Appellant’s]
rheumatoid arthritis has severely aggravated his preexisting whiplash induced cervical spine
degenerative arthritis and his preexisting lumbar disc disease with low back pain. The
aggravation has worsened his neck and low back disease on a permanent basis to the degree that
he can no longer do the lifting and ambulation required to be a TV repairman or electrical
technician.”
By decision dated September 15, 2006, the hearing representative found that appellant’s
rheumatoid arthritis was not an accepted employment-related condition, that he had not argued
that the original determination was wrong and that he had not established a material change in
the nature and extent of his injury-related condition.
The record contains the documentation of the payments made by the Office to appellant
from September 12, 1985 through September 24, 1988 in the amount of $51,828.22.
In a preliminary determination of overpayment dated September 26, 2006, the Office
found that appellant had received an overpayment in the amount of $51,828.22 as he knowingly
failed to report his earnings on CA-1032 forms covering the period September 12, 1985 through
September 24, 1988. It determined that appellant received $51,828.22 in compensation benefits
from the period September 12, 1985 through September 24, 1988 and that due to the finding of

3

forfeiture this entire amount was an overpayment. The Office allowed appellant 30 days for a
response or to request a prerecoupment hearing. Appellant did not respond. By decision dated
November 14, 2006, the Office finalized the preliminary determination of overpayment in the
amount of $51,828.22. It stated:
“The sum of $200.00 will be withheld from your continuing compensation
payments effective December 23, 2006. $107.70 was deducted from your
compensation checks in error for the period October 2 through
November 25, 2005. The total compensation withheld in error in the amount of
$1,650.50 has been applied towards the balance of your outstanding debt.
Therefore, your outstanding overpayment debt is $50,177.72.”
Appellant requested an oral hearing on December 7, 2006 and indicated that he disagreed
with the overpayment decision. By decision dated January 9, 2007, the Branch of Hearings and
Review denied appellant’s request for an oral hearing noting that he did not request a
prerecoupment hearing and that a final decision concerning an overpayment was not subject to
review except by the Board.
On appeal, before the Board, appellant noted that the Office had withheld $1,000.00 per
month from his continuing compensation payments beginning in May 1994 and that his
overpayment amount had not been reduced by this recovery nor had he been repaid this amount.
LEGAL PRECEDENT -- ISSUE 1
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless the original rating was in error, there is a material
change in the nature and extent of the injury-related condition or that the employee has been
retrained or otherwise vocationally rehabilitated. The burden of proof is on the party attempting
to show a modification of the wage-earning capacity.4
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for back and neck strains as well as aggravation of
degenerative disc disease. On May 15, 1979 it reduced appellant’s compensation benefits based
on his ability to earn wages as a television service and repairman. Appellant alleged that he was
totally disabled on March 18, 1999 and requested modification of his wage-earning capacity
determination. He did not argue that the original determination was in error or that he had been
vocationally rehabilitated. Instead appellant alleged that his work-related condition had
worsened. In support of his claim, he submitted a series of reports from his physician,
Dr. Thurman, a Board-certified internist, who stated that appellant became totally disabled in
1993 due to his severe rheumatoid arthritis. Dr. Thurman stated that this condition aggravated
appellant’s cervical spine degenerative arthritis and his lumbar disc disease and that he was not
capable of performing the lifting and walking required by either his date-of-injury position or the
selected wage-earning capacity position.
4

Harley Sims, Jr., 56 ECAB 320, 323-24 (2005).

4

Appellant has not demonstrated a material change in the nature and extent of his accepted
employment-related condition. In support of his claim of total disability commencing March 18,
1999, he asserted that there had been a change in the nature and extent of the injury-related
condition from one of partial disability to total disability. The medical evidence submitted by
appellant, however, establishes that his total disability is related to his rheumatoid arthritis and
not due to his federal employment.
The Board finds that the medical evidence from Dr. Thurman establishes that appellant’s
physical worsening from partial to total disability was due his condition of rheumatoid arthritis.
The fact that appellant’s condition worsened to total disability, however, is not sufficient for him
to meet his burden of proof to establish entitlement to additional compensation from the Office
for total disability. He must show that the material change in his condition constituted a natural
consequence arising from his former federal employment.
It is an accepted principle of workers’ compensation law and the Board has so recognized
that, when the primary injury is shown to have arisen out of and in the course of employment,
every natural consequence that flows from the injury is deemed to arise out of the employment,
unless it is the result of an independent intervening cause which is attributable to the employee’s
own intentional conduct.5 As is noted by Professor Larson in his treatise: “[O]nce the workconnected character of any injury, such as a back injury, has been established, the subsequent
progression of that condition remains compensable so long as the worsening is not shown to
have been produced by an independent nonindustrial cause.”6
The reports of Dr. Thurman state that appellant’s change in his back condition was not
due to the natural progression of his accepted employment-related injury for which he had been
found to be partially disabled with a wage-earning capacity based on his ability to perform work
as a television service and repairman. Rather, the medical reports establish that his back
condition worsened due to his nonemployment-related rheumatoid arthritis. This evidence
clearly establishes that appellant’s progression from partial disability to a total disability for
work had no relationship to residuals of his accepted employment-related injury. The Board
finds that appellant’s rheumatoid arthritis constitute an independent intervening cause for his
increased disability and worsening back condition. Therefore, appellant’s total disability for
work as of March 1999 was due to a subsequent nonemployment injury and is not compensable
beyond his wage-earning capacity as established in 1979.
LEGAL PRECEDENT -- ISSUE 2
Section 10.529 of the Office’s implementing regulation provides as follows:
“(a) If an employee knowingly omits or understates any earnings or work activity
in making a report, he or she shall forfeit the right to compensation with respect to
any period for which the report was required. A false or evasive statement,

5

A. Larson, The Law of Workers’ Compensation § 13.00 (2000); Dana Bruce, 44 ECAB 132, 145 (1992).

6

Id. at § 13.11(a).

5

omission, concealment or misrepresentation with respect to employment activity
or earnings in a report may also subject an employee to criminal prosecution.
“(b) Where the right to compensation is forfeited, [the Office] shall recover any
compensation already paid for the period of the forfeiture pursuant to 5 U.S.C.
[§] 8129 [recovery of overpayments] and other relevant statues.”7
If a Form CA-1032 is improperly completed resulting in a finding of forfeiture, the Board
has found that the period of forfeiture is the entire 15-month period covered by the form in
question.8
ANALYSIS -- ISSUE 2
In the November 29, 1999 decision,9 the Board found that appellant received an
overpayment of compensation for the years 1986 and 1987 because he forfeited his
compensation during this period. The Board further found that appellant was at fault in the
creation of the overpayment and that therefore this overpayment was not subject to waiver. The
issue before the Office on remand from the Board’s November 29, 1999 decision was the amount
of the overpayment for the years 1986 and 1987.
The Office properly found that appellant signed CA-1032 forms on December 12, 1986,
February 5, 1987 and September 24, 1988, which failed to report his earnings in 1986 and 1987.
As noted above, appellant is responsible for repaying the compensation received during the
entire 15-month period covered by each of these forms, from September 12, 1985 through
September 24, 1988. The Office calculated the amount of compensation received by appellant
during this period to be $51,828.22. As the entire amount of compensation received from
September 12, 1985 through September 24, 1988 is an overpayment, the Board finds that the
Office adequately calculated and explained the amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
The method by which the Office may recover overpayments is defined by regulation.
The applicable regulations, 20 C.F.R. § 10.441(a) provides as follows:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or attention is called to the
same. If no refund is made [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”
7

20 C.F.R. § 10.529.

8

Ronald E. Ogden, 56 ECAB 278, 285 (2005).

9

Docket No. 97-2760 see supra note 1.

6

ANALYSIS -- ISSUE 3
The Board finds that the Office has not properly considered the facts of this case in
determining appellant’s repayment schedule in order to minimize hardship. The Office has
previously recovered from appellant’s compensation benefits $1,000.00 per month beginning in
May 1994 as noted in the May 27, 1994 and July 29, 1997 decisions of the Office. In the
November 14, 2006 decision, it did not consider this sum which had already been collected from
appellant in calculating the rate of his recovery, but did include a much lesser sum erroneously
collected of $1,650.50. On remand, the Office should determine the exact amount previously
collected from appellant beginning in 1994 and reduce his current overpayment by this amount
before determining an appropriate recovery schedule in order to minimize any hardship on him
in repaying his remaining overpayment of $50, 177.72.
LEGAL PRECEDENT -- ISSUE 4
Section 10.440(b) of the Office’s regulations provides that the only review of a final
decision concerning an overpayment is to the Board. The provisions of 5 U.S.C. § 8124(b)
(concerning hearings) and 5 U.S.C. § 8128(a) (concerning reconsiderations) do not apply to such
a decision.10 The Board has found that the implementation of this regulation is a proper exercise
of the Director’s discretion and that a claimant has no further right to review by the Office once a
final decision on the issue of overpayment has been issued.11
ANALYSIS -- ISSUE 4
The Office issued a final overpayment decision in this case on November 14, 2006.
Appellant requested an oral hearing regarding his overpayment on December 7, 2006. By
decision dated January 9, 2007, the Branch of Hearings and Review denied appellant’s request
for an oral hearing on the grounds that the only review of the November 14, 2006 decision was
by the Board. As noted above, this decision is in accordance with the Office’s regulations and
the findings of the Board. As appellant was not entitled to an oral hearing following the final
overpayment decision of November 14, 2006, the Branch of Hearings and Review properly
denied his request on January 9, 2007.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for modification of
his 1979 wage-earning capacity determination. The Board further finds that the Office properly
calculated the amount of the overpayment for the years 1986 and 1987 as $51.828.22. The
Board further finds that the Office must consider amounts previously collected from appellant in
determining his recovery schedule in order to reduce hardship on appellant. Additionally, the
Board finds that the Branch of Hearings and Review properly denied appellant’s request for an
oral hearing.

10

20 C.F.R. § 10.440(b). See also Jan K. Fitzgerald, 51 ECAB 659 (2000).

11

Charles E. Nance, 54 ECAB 447 (2003); Philip G. Feland, 48 ECAB 485 (1997).

7

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2007 and September 15, 2006
decision of the Office of Workers’ Compensation Programs are affirmed. The November 14,
2006 decision is affirmed in part and remanded for further action consistent with this decision of
the Board.
Issued: August 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

